      CASE 0:20-cv-01645-SRN-DTS Doc. 59 Filed 03/11/21 Page 1 of 25




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Nekima Levy Armstrong, Marques                  Case No. 20-cv-01645 (SRN/DTS)
Armstrong, Terry Hempfling, Rachel
Clark, and Max Fraden, on behalf of
themselves and others similarly situated,
                                                MEMORANDUM OPINION AND
             Plaintiffs,                               ORDER

v.

City of Minneapolis; Minneapolis Chief of
Police Medaria Arradondo, in his
individual and official capacity;
Minneapolis Police Lieutenant Robert
Kroll, in his individual and official
capacity; Minnesota Department of Public
Safety Commissioner John Harrington, in
his individual and official capacity;
Minnesota State Patrol Colonel Matthew
Langer, in his individual and official
capacity; and John Does 1-2, in their
individual and official capacities,

             Defendants.


Ahmed J. Davis, Fish & Richardson, 1000 Maine Avenue Southwest, Suite 1000,
Washington D.C., 20024; Clare A. Diegel, Isabella Salomao Nascimento, and Teresa J.
Nelson, ACLU of Minnesota, P.O. Box 14720, Minneapolis, MN 55414; Excylyn
Hardin-Smith, Fish & Richardson, 7 Times Square, Twentieth Floor, New York, NY
10036; and Michael E. Florey and Veena Tripathi, Fish & Richardson P.C., 60 South
Sixth Street, Suite 3200, Minneapolis, MN 55402, for Plaintiffs.

Heather Passe Robertson, Kristin R. Sarff, and Sharda R. Enslin, Minneapolis City
Attorney’s Office, 350 South Fifth Street, Suite 210, Minneapolis, MN 55415, for the
City of Minneapolis and Medaria Arradondo.

Joseph A. Kelley and Kevin M. Beck, Kelly & Lemmons, P.A., 2350 Wycliff Street,
Suite 200, St. Paul, MN 55114-1331, for Robert Kroll.



                                            1
        CASE 0:20-cv-01645-SRN-DTS Doc. 59 Filed 03/11/21 Page 2 of 25




 Joseph D. Weiner, Minnesota Attorney General’s Office, 445 Minnesota Street, Suite
 1100, St. Paul, MN 55101, for John Harrington and Matthew Langer.


SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court on the Motions to Dismiss [Doc. Nos. 23, 29, 33]

filed by the City of Minneapolis and Medaria Arradondo (collectively, “the City

Defendants”), John Harrington and Matthew Langer (collectively, “the State Defendants”),

and Robert Kroll. Based on a review of the files, submissions, and proceedings herein, and

for the reasons below, the Court GRANTS in part and DENIES in part the City

Defendants’ motion, GRANTS the State Defendants’ motion, and DENIES Defendant

Kroll’s motion.

I.     BACKGROUND

       On May 25, 2020, George Floyd tragically died in the custody of the Minneapolis

Police Department, triggering widespread demonstrations across the country. In the

following days, protesters took to the streets of Minneapolis—and in some cases, there

were riots, as looters and arsonists embedded themselves in groups of otherwise peaceful

protesters. This litigation—and several similar lawsuits—arises from the state and

municipal response to the challenging circumstances of the George Floyd protests.

Plaintiffs are several Minneapolis residents who participated peacefully in the protests.

They allege that members of the Minneapolis Police Department (“MPD”) and the

Minnesota State Patrol (“MSP”) responded to the protests with excessive force, in violation

of their constitutional rights. Namely, Plaintiffs allege that they, and other peaceful



                                            2
        CASE 0:20-cv-01645-SRN-DTS Doc. 59 Filed 03/11/21 Page 3 of 25




protesters like them, were subjected to tear gas, rubber bullets, and other “less-lethal

munitions,” without warning and despite the peaceful nature of their demonstrations.

Accordingly, Plaintiffs seek relief under 42 U.S.C. § 1983 for violations of their First,

Fourth, and Fourteenth Amendment rights.

       Defendants are the City of Minneapolis; Medaria Arradondo, in his individual

capacity and in his capacity as the MPD’s Chief of Police; Minnesota Department of Public

Safety Commissioner John Harrington and MSP Colonel Matthew Langer, in their

individual and official capacities; Lieutenant Robert Kroll, the president of the Police

Officers Federation of Minneapolis (“the Federation”); and the John Doe officers involved

in the use of force against Plaintiffs.

       Defendants move to dismiss the claims against them. The City Defendants argue

that the Amended Complaint fails to state a claim under Monell v. Department of Social

Services of City of New York, 436 U.S. 658 (1978), and that the claims against Chief

Arradondo in his individual capacity are not well-pleaded. The State Defendants argue that

the claims against them are not well-pleaded, are barred by the Eleventh Amendment and

qualified immunity, and that Plaintiffs lack standing. And Kroll argues that the allegations

against him pertain to his actions as president of the Federation, a role in which he did not

act under color of state law, and that the First Amendment bars the claims against him.

       Against this backdrop, the Court turns to the record pertinent to Defendants’

motions. The Court will begin with Plaintiffs’ involvement in the George Floyd protests

and the alleged police misconduct they witnessed, and will then examine the allegations

related to Kroll’s involvement in the MPD’s response to the protests.


                                             3
        CASE 0:20-cv-01645-SRN-DTS Doc. 59 Filed 03/11/21 Page 4 of 25




       A.     Nekima Levy Armstrong and Marques Armstrong

       On May 26, 2020, Plaintiffs Nekima Levy Armstrong and Marques Armstrong

joined protesters gathered at the corner of 38th Street and Chicago Avenue in Minneapolis.

(Am. Compl. [Doc. No. 19], at ¶ 19.) The protesters, numbered in the “thousands,” then

marched roughly 2.5 miles to Minneapolis’s Third Police Precinct, and were largely

peaceful. (Id. ¶ 20.) After arriving at the Third Precinct, at around 7:30 p.m., the protesters

began to leave the area until approximately 50 to 100 protesters remained. (Id. ¶ 21.) The

Armstrongs remained near these protesters as they waited for their transportation to arrive.

(Id.) It is alleged that a “smaller group” of individuals at the Third Precinct were “throwing

rocks and water bottles behind the Third Precinct.” (Id.)

       Around 8:00 p.m., several squad cars carrying MPD officers dressed in riot gear

arrived. (Id. ¶ 22.) It is alleged that these officers “began firing less-lethal munitions and

chemical irritants—including tear gas and flashbangs” at the protesters without issuing

“any warning or orders to disperse.” (Id.) The MPD officers allegedly did not limit their

fire to the groups of protesters throwing rocks and water bottles behind the Third Precinct.

(Id. ¶ 23.) Although the Armstrongs were not injured that night, they allegedly witnessed

“groups of protesters running from the areas around the Third Precinct and observed the

injuries they sustained.” (Id. ¶ 24.)

       On May 27, 2020, the Armstrongs attended a second night of protests at the Third

Precinct. (Id. ¶ 25.) After their experiences the previous night, they wore “protective gear

like goggles and helmets.” (Id. ¶ 26.) When the Armstrongs and other protesters arrived at

the Third Precinct, they saw MPD officers standing on the building’s roof, and officers


                                              4
        CASE 0:20-cv-01645-SRN-DTS Doc. 59 Filed 03/11/21 Page 5 of 25




dressed in riot gear and holding “impact weapons and canisters of tear gas.” (Id. ¶ 27.)

Although the protests were “largely peaceful,” it is alleged that sometime between 7:30

and 8:18 p.m. MPD officers began spraying tear gas into the crowd—without issuing orders

to disperse or other warnings. (Id. ¶¶ 25, 28.) Marques Armstrong allegedly witnessed

MPD officers “take aim and fire less-lethal munitions at a number of individuals who were

protesting peacefully,” and saw the MPD “blanket the crowd of peaceful protesters with

tear gas.” (Id. ¶ 29.) The Armstrongs allege that they were peacefully demonstrating, but

were sprayed with tear gas. (Id. ¶ 30.) Struggling to breathe, they ran from the Third

Precinct. (Id.) It is alleged that MPD officers continued to employ chemical irritants, less-

lethal munitions, and flashbangs throughout that evening. (Id. ¶ 35.)

       B.     Terry Hempfling and Rachel Clark

       On May 27, 2020, Plaintiff Terry Hempfling joined demonstrators at the Third

Precinct and observed MPD officers on the building’s roof, but did not see officers near

the protesters outside the building. (Id. ¶¶ 45-46.) Hempfling alleges that MPD barricades

surrounded the building, and a number of protesters “sat and stood peacefully in front of

these barricades.” (Id. ¶ 46.) It is alleged that MPD officers fired tear gas at the protesters

sitting and standing peacefully in front of the barricades, as well as “rubber bullets and/or

less-lethal munitions,” without warning or an order to disperse. (Id. ¶¶ 48-49.) Hempfling,

standing thirty to forty feet away from the barricades, was hit in the back of her right arm

by the ricochet of a rubber bullet or less-lethal munition. (Id. ¶¶ 50-51.)

       On May 29, 2020, Hempfling and Plaintiff Rachel Clark joined protesters near

Minneapolis’s Fifth Precinct. (Id. ¶ 55.) May 29 marked the first night of a curfew imposed


                                              5
        CASE 0:20-cv-01645-SRN-DTS Doc. 59 Filed 03/11/21 Page 6 of 25




by Governor Tim Walz, and Hempfling and Clark remained at the protest after the curfew

started. (Id. ¶ 58.) Hempfling and Clark observed MPD officers on the roof of the building

and on the ground around the building’s perimeter. (Id. ¶ 57.) It is alleged that the MPD

did not interact with the protesters until 11:30 p.m., when they announced that the

protesters were out past the curfew and ordered them to disperse. (Id. ¶ 59.) Hempfling and

Clark allegedly began to disperse immediately, and crossed the street to the bicycles they

had secured nearby. (Id. ¶ 60.) Hempfling and Clark allege that as they began to unlock

their bicycles, they saw two rows of MPD officers approaching them from opposite

directions, “leaving them no means of escape, in a tactic known as ‘kettling.’” (Id. ¶ 61.)

Hempfling and Clark observed only one other protester on the street between the rows of

MPD officers. (Id. ¶ 62.)

       Within a couple minutes of the dispersal announcement and without further

warning, MPD officers allegedly began to fire tear gas, rubber bullets, and less-lethal

munitions at Hempfling, Clark, and the other protester on the street. (Id. ¶ 63.) Trapped

between the rows of advancing officers and disoriented by the tear gas, Hempfling and

Clark abandoned their bicycles and climbed over a nearby fence. (Id. ¶¶ 64-65.) Hempfling

was hit four times by less-lethal munitions, causing severe bruising on her breast, thigh,

and back. (Id. ¶¶ 66-68.) Clark was hit three times by rubber bullets or less-lethal

munitions, causing significant swelling and bruising on her arm, hip, and ankle. (Id. ¶¶ 71-

72.)




                                             6
          CASE 0:20-cv-01645-SRN-DTS Doc. 59 Filed 03/11/21 Page 7 of 25




         C.    Max Fraden

         Plaintiff Max Fraden joined protesters at 38th Street and Chicago Avenue on May

26, 2020, and remained with the group as it gathered at the Third Precinct. (Id. ¶¶ 75-76.)

It is alleged that the protests were largely peaceful, but for “a small group of people banging

on the precinct doors and damaging windows of the precinct and police cars.” (Id. ¶ 76.)

Between 8:30 and 10:00 p.m., Fraden observed numerous MPD cruisers approaching the

precinct. (Id. ¶ 77.) It is alleged that once the officers arrived, they began “spraying tear

gas indiscriminately into the crowd” gathered outside the Third Precinct. (Id. ¶ 77.) Fraden

alleges that he heard no warnings or orders to disperse, but was sprayed with tear gas. (Id.

¶ 78.)

         On May 27, 2020, Fraden again joined protesters at the Third Precinct. (Id. ¶ 80.)

Fraden alleges that the situation was “very tense,” and that MPD officers fired tear gas,

rubber bullets, and less-lethal munitions multiple times at protesters. (Id. ¶ 81.) Fraden was

hit by tear gas multiple times. (Id.) Fraden, a doctor, provided medical aid to protesters and

treated two head lacerations. (Id. ¶ 82.)

         On May 28, 2020, Fraden rejoined the protests at the Third Precinct. (Id. ¶ 83.)

Fraden, wearing a white physician’s coat and holding only a sign he had created for the

protests, allegedly approached an officer and began talking to him. (Id. ¶ 84.) Fraden

alleges that the officer “turned towards him and aimed a gun directly at him, at fairly close

range, and stated ‘If you come closer to me, I will shoot you.’” (Id. ¶ 85.)

         Fraden joined another protest near Interstate 35W in downtown Minneapolis on

May 31, 2020. (Id. ¶ 88.) It is alleged that approximately 150 people participated in the


                                              7
         CASE 0:20-cv-01645-SRN-DTS Doc. 59 Filed 03/11/21 Page 8 of 25




demonstration, and were peaceful—with some protesters kneeling on the ground in a form

of prayer. (Id. ¶ 89.) Fraden alleges that MPD and MSP officers arrived, and began firing

less-lethal munitions at the crowd, who began to scatter. (Id. ¶ 90.) MPD and MSP officers

allegedly fired tear gas at the fleeing protesters, and Fraden was again tear-gassed. (Id.

¶¶ 91-93.) MPD and MSP officers then “kettled” the protesters so that they could not

escape, and once the encirclement was complete, MPD and MSP officers allegedly sprayed

the protesters with tear gas again. (Id. ¶¶ 94-97.) Fraden alleges that he never heard the

officers issue any warning or order to disperse. (Id. ¶ 98.) Thereafter, MPD and MSP

officers began arresting the protesters, and Fraden was arrested by an MSP officer. (Id.

¶ 99.)

         D.    Allegations Regarding Robert Kroll

         Defendant Kroll is a lieutenant in the MPD, and serves as the president of the

Minneapolis Police Federation, a labor union that represents MPD officers. (Id. ¶ 111.)

Plaintiffs allege that Kroll’s position as president of the Federation “amplify[ies]

significantly” the supervisory role he plays in the MPD, and that Kroll “acts as an unofficial

policymaker within the MPD.” (Id.) It is alleged that Kroll, “a de facto policy maker for a

cadre of officers” in the MPD, “actively sows discord between rank-and-file officers and

the command structure as a means of further amplifying his policy role and exercising an

outsize[d] influence over police culture.” (Id.)

         As an example of Kroll’s conduct “aggravat[ing] the training and supervision

failures” alleged in the Amended Complaint, Plaintiffs point to a June 2, 2020 statement

Kroll released to Federation members. (Id. ¶¶ 111-12.) In the letter, Kroll stated that he


                                              8
        CASE 0:20-cv-01645-SRN-DTS Doc. 59 Filed 03/11/21 Page 9 of 25




“had numerous conversations with politicians at the state level,” and “gave a detailed plan

of action including a range of 2000 to 3000 National Guard, their deployment allocations

throughout our city and St. Paul” to state Senate Majority Leader Paul Gazelka. (Id. ¶ 112.)

Plaintiffs allege that, after reinforcing his “policymaker status” with those comments, Kroll

“further sow[ed] discord between police officers and local political leadership by

encouraging the conduct of the MPD” with the following statement:

       I commend you for the excellent police work you are doing in keeping your
       coworkers and others safe during what everyone except us refuses to call a
       riot . . . . The politicians are to blame and you are the scapegoats.

(Id.) Plaintiffs assert that the letter did not “recognize the constitutional right of

Minneapolis citizens to assemble peacefully,” and characterized the George Floyd protests

in incendiary terms such as a “riot,” “the largest scale riot Minneapolis has ever seen,” a

“record breaking riot,” and a “terrorist movement.” (Id. ¶ 113.)

II.    DISCUSSION

       A.     Standard of Review

       When considering a motion to dismiss under Rule 12(b)(6), the Court accepts the

facts alleged in the complaint as true, and views those allegations in the light most favorable

to the plaintiff. Hager v. Arkansas Dep’t of Health, 735 F.3d 1009, 1013 (8th Cir. 2013).

However, the Court need not accept as true wholly conclusory allegations or legal

conclusions couched as factual allegations. Id. In addition, the Court ordinarily does not

consider matters outside the pleadings on a motion to dismiss. See Fed. R. Civ. P. 12(d).

Matters outside the pleadings include “any written or oral evidence in support of or in

opposition to the pleading that provides some substantiation for and does not merely


                                              9
       CASE 0:20-cv-01645-SRN-DTS Doc. 59 Filed 03/11/21 Page 10 of 25




reiterate what is said in the pleadings,” as well as statements of counsel at oral argument

that raise new facts not alleged in the pleadings. Hamm v. Rhone-Poulenc Rorer Pharm.,

Inc., 187 F.3d 941, 948 (8th Cir. 1999). The Court may, however, “consider the pleadings

themselves, materials embraced by the pleadings, exhibits attached to the pleadings, and

matters of public record.” Illig v. Union Elec. Co., 652 F.3d 971, 976 (8th Cir. 2011)

(quoting Mills v. City of Grand Forks, 614 F.3d 495, 498 (8th Cir. 2010)).

       To survive a motion to dismiss, a complaint must contain “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). Although a complaint need not contain “detailed factual allegations,” it must

contain facts with enough specificity “to raise a right to relief above the speculative level.”

Id. at 555. “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements,” are insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Twombly, 550 U.S. at 555). Where a motion to dismiss is based on an affirmative defense,

such as qualified immunity, the moving party must show that it is entitled to the defense

on the face of the complaint. Dadd v. Anoka Cty., 827 F.3d 749, 754 (8th Cir. 2016).

       B.     The City Defendants’ Motion to Dismiss

       The Court first turns to the Motion to Dismiss filed by the City Defendants. The

City Defendants argue that the Amended Complaint fails to state a claim under Monell v.

Department of Social Services of City of New York, 436 U.S. 658 (1978), and that the claims

against Chief Arradondo in his individual capacity are not well-pleaded. The Court will

begin with Plaintiffs’ Monell claim.




                                              10
       CASE 0:20-cv-01645-SRN-DTS Doc. 59 Filed 03/11/21 Page 11 of 25




              1.     Monell Claim Against the City Defendants

       Under Monell, “a municipality cannot be held liable solely because it employs a

tortfeasor—or, in other words, a municipality cannot be held liable under § 1983 on a

respondeat superior theory.” Id. at 691. Rather, a municipality may be liable for a police

officer’s constitutional violation only if “action pursuant to official municipal policy of

some nature caused a constitutional tort.” Id. “Liability for a constitutional violation will

attach to a municipality only if the violation resulted from an official municipal policy, an

unofficial custom, or a deliberately indifferent failure to train or supervise an official or

employee.” Bolderson v. City of Wentzville, 840 F.3d 982, 985 (8th Cir. 2016) (citing

Atkinson v. City of Mountain View, 709 F.3d 1201, 1214 (8th Cir. 2013)).

       The gravamen of Plaintiffs’ claim is that an unofficial custom was the moving force

behind MPD officers’ allegedly unconstitutional use of force against them. 1 “To trigger

municipal liability based on [an] unofficial municipal custom, the custom must be so

pervasive among non-policymaking employees of the municipality that it effectively has

the force of law.” Id. at 986 (citing Ware v. Jackson Cty., 150 F.3d 873, 880 (8th Cir.

1998)). In order to establish a Monell custom claim, the plaintiff must show:

       1) The existence of a continuing, widespread, persistent pattern of
       unconstitutional misconduct by the governmental entity’s employees;




       1
         Plaintiffs also assert that Monell liability attaches under the official municipal
policy and deliberately indifferent failure to train or supervise theories. Because the Court
ultimately concludes that the Amended Complaint states a Monell claim under an unofficial
custom theory, the Court declines to address Plaintiffs’ alternative theories at this time.


                                             11
       CASE 0:20-cv-01645-SRN-DTS Doc. 59 Filed 03/11/21 Page 12 of 25




       2) Deliberate indifference to or tacit authorization of such conduct by the
       governmental entity’s policymaking officials after notice to the officials of
       that misconduct; and

       3) That plaintiff was injured by acts pursuant to the governmental entity’s
       custom, i.e., that the custom was a moving force behind the constitutional
       violation.

Johnson v. Douglas Cty. Med. Dep’t, 725 F.3d 825, 828 (8th Cir. 2013) (quotation

omitted). Because the City Defendants do not appear to dispute that Plaintiffs have

plausibly alleged that their injuries were caused by the asserted custom, the Court need

only examine the first two elements.

                     a.     Continuing, Widespread, and Persistent Pattern

      Monell liability for an unofficial custom requires that the custom “be demonstrated

by a continuing, widespread, and persistent pattern of unconstitutional misconduct.”

Bolderson, 840 F.3d at 986 (citing Ware, 150 F.3d at 880). “Although an unconstitutional

custom claim cannot be predicated on a single act, the Eighth Circuit has not determined

whether some other, minimum number of incidents is required as evidence of custom.”

Tirado v. City of Minneapolis, No. 20-cv-1338 (JRT/ECW), 2021 WL 679261, at *5 (D.

Minn. Feb. 22, 2021) (citations omitted). In addition to the number of incidents of

misconduct, the Court must also “consider the timeframe or duration of the incidents when

assessing whether the pattern was widespread.” Id. at *6.

       Plaintiffs allege that the City Defendants “have a custom or policy of failing to

provide warnings and/or dispersal orders before deploying crowd control weapons,

including use of chemical agents and injurious, less-lethal munitions, against protesters,”

as well as “a custom or policy authorizing the deployment of crowd control weapons and/or


                                            12
       CASE 0:20-cv-01645-SRN-DTS Doc. 59 Filed 03/11/21 Page 13 of 25




less-lethal munitions in an unconstitutional manner.” (Am. Compl. ¶¶ 118-19.) To

evidence the alleged custom, Plaintiffs point to their experiences during the George Floyd

protests from May 26 to May 31, 2020. Within this timeframe, Plaintiffs allege that while

they and others protested peacefully, MPD officers deployed tear gas and less-lethal

munitions against them without issuing warnings or dispersal orders. The Armstrongs

allege that the police used unconstitutional force at the Third Precinct on May 26 and

May 27; Hempfling and Clark allege that they experienced unconstitutional force at the

Third Precinct on May 27 and at the Fifth Precinct on May 29; and Fraden also alleges

unconstitutional uses of force at the Third Precinct on May 26 and May 27, as well as at

the protest near Interstate 35W on May 31. (Id. ¶¶ 22-24, 28-35, 48-49, 61-65, 77-78, 81-

82, 90-98.) Plaintiffs also allege that the MPD deployed chemical irritants against peaceful

protesters on two occasions in 2015. (Id. ¶¶ 107-08.)

       The City Defendants first argue that the Court must look only at the pattern painted

by Plaintiffs’ allegations regarding the George Floyd protests. They argue that the 2015

incidents are insufficiently similar to the conduct alleged during the George Floyd protests,

and too far apart in time, to be part of the same pattern of conduct. To be sure, the Amended

Complaint’s allegations pertaining to these prior incidents are quite brief, totaling only two

sentences. However, at the pleading stage the Court must accept the Amended Complaint’s

allegations as true and view those allegations in the light most favorable to Plaintiffs. Hager

v. Arkansas Dep’t of Health, 735 F.3d 1009, 1013 (8th Cir. 2013). The Court cannot say,

on a motion to dismiss based on the pleadings, that the alleged prior incidents of

unconstitutional force against protesters cannot support Plaintiffs’ unofficial custom claim.


                                              13
       CASE 0:20-cv-01645-SRN-DTS Doc. 59 Filed 03/11/21 Page 14 of 25




       The City Defendants also argue that Plaintiffs’ allegations amount to only “four

sporadic occasions of alleged misconduct occurring during a period of massive and

dangerous civil unrest,” and are therefore insufficiently numerous and temporally disparate

to state a claim under Monell. (City Defs.’ Mem. in Supp. [Doc. No. 36], at 29.) It is true

that the City of Minneapolis experienced unprecedented civil unrest, including dangerous

incidents of arson and vandalism, following the death of George Floyd. But the crux of the

Amended Complaint is that MPD officers employed unconstitutionally excessive force

against even those protesters who exercised their First Amendment rights peacefully.

Plaintiffs allege several incidents of such force against numerous protesters, on multiple

days in May 2020, and in different places across the city, in support of their claim that

MPD officers acted pursuant to an unofficial custom. Certainly, courts have dismissed

Monell claims based on more occasions of misconduct than alleged here, including where

the misconduct was spread across a greater time period, at summary judgment. See Tirado,

2021 WL 679261, at *6 (examining cases). But at the pleading stage, “[e]ven if a plaintiff

cannot identify the full scope of an alleged custom or policy, the key to surviving dismissal

is that the ‘complaint must allege facts which would support the existence of an

unconstitutional policy or custom.’” Sagehorn v. Indep. Sch. Dist. No. 728, 122 F. Supp.

3d 842, 867 (D. Minn. 2015).

       The Court finds that the Amended Complaint alleges facts which would support the

existence of an unconstitutional policy or custom. Plaintiffs allege similar misconduct

occurring on different days and in different places during the George Floyd protests, as

well as similar incidents of unconstitutionally forceful crowd control tactics in 2015. In


                                             14
       CASE 0:20-cv-01645-SRN-DTS Doc. 59 Filed 03/11/21 Page 15 of 25




Tirado, this Court recently found that a journalist plausibly alleged a Monell claim against

the City Defendants, where the journalist alleged only ten instances of misconduct during

the George Floyd protests. Tirado, 2021 WL 679261, at *6–7. As in Tirado, the Court finds

that Plaintiffs’ allegations of excessive force during the George Floyd protests—especially

when considered alongside the additional allegations of misconduct in 2015—plausibly

allege a continuing, widespread, and persistent pattern of unconstitutionally excessive

force exercised against protesters. Although the incidents identified in the Amended

Complaint are relatively small in number and are mostly condensed into a relatively short

period in May 2020, at this stage the number of incidents alleged “supports the existence

of an unconstitutional policy or custom,” Sagehorn, 122 F. Supp. 3d at 867, and the facts

alleged permit the reasonable inference that the time period was sufficiently long for the

City Defendants to take notice of the MPD officers’ alleged misconduct and change course,

see Tirado, 2021 WL 679261, at *7 (noting that a custom is temporally persistent when the

alleged time period is sufficiently long to “permit notice of the unlawful practice,” and

finding that the plaintiff plausibly alleged that the City Defendants had notice of MPD

officers’ conduct during the George Floyd protests).

                     b.      Deliberate Indifference or Tacit Authorization

       In order to establish Monell liability, a plaintiff must also prove that the municipality

showed deliberate indifference to or tacitly authorized police officers’ misconduct after

having notice of that misconduct. Johnson v. Douglas Cty. Med. Dep’t, 725 F.3d 825, 828

(8th Cir. 2013). “‘Notice is the touchstone of deliberate indifference in the context of

§ 1983 municipal liability[,]’ but the complaint must also allege that the defendant ‘made


                                              15
       CASE 0:20-cv-01645-SRN-DTS Doc. 59 Filed 03/11/21 Page 16 of 25




a deliberate choice’ to ignore alleged violations.” Tirado, 2021 WL 679261, at *7 (first

quoting Atkinson v. City of Mountain View, 709 F.3d 1201, 1216 (8th Cir. 2013), then

quoting Johnson, 725 F.3d at 829).

       The Court finds that Plaintiffs have plausibly alleged that the City Defendants had

notice of MPD officers’ alleged use of tear gas, less-lethal munitions, and kettling tactics

on peaceful protesters during the George Floyd protests. To be sure, the Amended

Complaint does not include specific allegations regarding the City Defendants’ command

structure and mechanisms for transmitting information regarding the protests to municipal

policymakers. Cf. id. at *8 (noting that the plaintiff “explains how the City allegedly

became aware of” the alleged incidents of misconduct “through broad reporting by news

outlets, the City’s own social media monitoring efforts, and direct outreach by media”).

Yet the Amended Complaint does allege that the protests—and MPD officers’ crowd

control tactics during the protests—were widely reported. (See Am. Compl. at 4 n.1, 6 n.2

(referencing a news article reporting on the scope of the protests and a YouTube video

showing MPD officers’ conduct).) And the City Defendants’ own characterization of the

protests as “a period of massive and dangerous civil unrest” undercuts the claim that

municipal policymakers did not have notice of the protests and the MPD’s response to it.

(City Defs.’ Mem. in Supp. at 29.) Although the Amended Complaint’s factual allegations

regarding the City Defendants’ alleged deliberate choice to ignore the MPD officers’

conduct are relatively sparse, the Court declines, at this early stage, to dismiss this lawsuit

on that basis. See Tirado, 2021 WL 679261, at *8 (“Although Tirado does not allege

specific facts about the City’s deliberation or decision to ignore such incidents, this is likely


                                               16
       CASE 0:20-cv-01645-SRN-DTS Doc. 59 Filed 03/11/21 Page 17 of 25




too much to ask at the pleading stage, when all that is required is a ‘possible custom.’”

(citing Sagehorn, 122 F. Supp. 3d at 867)).

       The Court acknowledges that the City Defendants faced unprecedented unrest

during the George Floyd protests, and that after the protests the City of Minneapolis and

the MPD have attempted to reform the MPD’s crowd control policies. (See Am. Compl.

¶¶ 123-29 (discussing amendments made to several MPD policies).) Nonetheless, the

Court finds that the Amended Complaint plausibly alleges that an unofficial custom

regarding the use of unconstitutional force against peaceful protesters existed at the time

of the George Floyd protests, and that the custom was either tacitly authorized by municipal

policymakers or policymakers were deliberately indifferent to it. Accordingly, the Court

denies the City Defendants’ Motion to Dismiss with respect to Plaintiffs’ Monell claim.

              2.     Individual Capacity Claims Against Chief Arradondo

       The City Defendants move to dismiss Plaintiffs’ claims against Chief Arradondo in

his individual capacity. Plaintiffs argue that Chief Arradondo, as the supervisor of the MPD

officers who allegedly violated Plaintiffs’ constitutional rights, bears individual liability

for the failure to supervise and train those officers. A supervisor may be individually liable

under § 1983 “if he directly participates in a constitutional violation or if a failure to

properly supervise and train the offending employee caused a deprivation of constitutional

rights.” 2 Andrews v. Fowler, 98 F.3d 1069, 1078 (8th Cir. 1996) (citing Tilson v. Forrest




       2
         Plaintiffs do not allege that Chief Arradondo directly participated in the MPD
officers’ alleged violation of Plaintiffs’ constitutional rights.


                                              17
       CASE 0:20-cv-01645-SRN-DTS Doc. 59 Filed 03/11/21 Page 18 of 25




City Police Dep’t, 28 F.3d 802, 806 (8th Cir. 1994)). A plaintiff asserting a supervisory

liability claim “must demonstrate that the supervisor was deliberately indifferent to or

tacitly authorized the offending acts,” which “requires a showing that the supervisor had

notice that the training procedures and supervision were inadequate and likely to result in

a constitutional violation.” Id. (citations omitted). Because § 1983 liability “requires a

causal link to, and direct responsibility for, the deprivation of rights,” Plaintiffs “must

allege specific facts” regarding Chief Arradondo’s “personal involvement in, or direct

responsibility for,” the deprivation of their rights. Clemmons v. Armontrout, 477 F.3d 962,

967 (8th Cir. 2007) (quoting Mayorga v. Missouri, 442 F.3d 1128, 1132 (8th Cir. 2006)).

       Plaintiffs allege that Chief Arradondo failed to train MPD officers in the

constitutional use of less-lethal munitions and chemical agents. (Am. Compl. ¶ 114.) But

Plaintiffs have not alleged any facts specifically related to Chief Arradondo’s personal

involvement in the officers’ supervision and training. 3 Plaintiffs do not allege, for example,

that Chief Arradondo personally trained or supervised any of the John Doe defendants. In

essence, Plaintiffs’ claim is that because Arradondo is the Chief of Police, he bears

supervisory responsibility for all officers in the MPD, and may therefore be held

individually liable for constitutional violations committed by any MPD officer. In the


       3
         Plaintiffs point to several paragraphs of the Amended Complaint in support of their
supervisory liability claim. (See Mem. in Opp’n to City Defs.’ Mot. to Dismiss [Doc. No.
43], at 29-30.) The proffered paragraphs, however, are either conclusory or do not relate
specifically to Chief Arradondo’s involvement in the John Doe defendants’ supervision
and training. In order to survive a motion to dismiss, a complaint must do more than offer
“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory
statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).


                                              18
       CASE 0:20-cv-01645-SRN-DTS Doc. 59 Filed 03/11/21 Page 19 of 25




Court’s view, this theory stretches § 1983 supervisory liability too far. Cf. Ouzts v.

Cummins, 825 F.2d 1276, 1277 (8th Cir. 1987) (noting that “a warden’s general

responsibility for supervising the operations of a prison is insufficient to establish personal

involvement” for purposes of an individual capacity § 1983 claim).

       Because Plaintiffs have not plausibly alleged that Chief Arradondo was personally

involved in the supervision and training of the MPD officers allegedly involved in the

violation of Plaintiffs’ rights, the Court finds that the Amended Complaint does not state a

claim against Chief Arradondo in his individual capacity and dismisses the individual

capacity claims without prejudice.

       C.     The State Defendants’ Motion to Dismiss

       Next, the Court addresses the Motion to Dismiss filed by the State Defendants.

Plaintiffs seek declaratory and injunctive relief against the State Defendants, based on the

State Defendants’ alleged violation of Plaintiffs’ constitutional rights during the George

Floyd protests. The State Defendants argue that Plaintiffs’ claims are barred by the

Eleventh Amendment and qualified immunity, that Plaintiffs lack standing to seek

prospective relief, and that Plaintiffs’ individual capacity supervisory liability claims are

not well-pleaded.

       The Court finds that the Amended Complaint does not plausibly allege

constitutional violations by MSP officers, a necessary prerequisite for Plaintiffs’ official

and individual capacity claims. To survive a motion to dismiss under Rule 12(b)(6), a

complaint must contain facts with enough specificity “to raise a right to relief above the

speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint that


                                              19
       CASE 0:20-cv-01645-SRN-DTS Doc. 59 Filed 03/11/21 Page 20 of 25




contains only “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements,” cannot survive a Rule 12(b)(6) motion. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (citing Twombly, 550 U.S. at 555). With respect to the State Defendants,

the Amended Complaint contains only a few paragraphs of factual allegations. Plaintiffs

allege that MSP officers were present at the May 31, 2020 protest Fraden attended near

Interstate 35W. (Am. Compl. ¶ 88.) And Plaintiffs allege that “[b]oth the MPD and MSP

began firing less-lethal munitions” at the protesters, that the MSP participated in kettling

the protesters, and that, “[u]pon information and belief, the MSP sprayed Mr. Fraden with

tear gas.” (Id. ¶¶ 90, 93-94.) Plaintiffs’ remaining allegations against the State Defendants

are either conclusory or state legal conclusions, rather than factual allegations.

       The Court finds that Plaintiffs’ allegation, on information and belief, that the MSP

was responsible for Fraden’s injuries is too speculative to survive a challenge under Rule

12(b)(6). “In the post-Twombly and Iqbal era, . . . merely pleading on information and

belief, without more, is insufficient to survive a motion to dismiss for failure to state a

claim.” Kampschroer v. Anoka Cty., 57 F. Supp. 3d 1124, 1143 (D. Minn. 2014), aff’d, 840

F.3d 961 (8th Cir. 2016) (citing Solis v. City of Fresno, No. 1:11-cv-00053, 2012 WL

868681, at *8 (E.D. Cal. Mar. 13, 2012)). Unlike Plaintiffs’ comparatively detailed

allegations regarding MPD officers’ use of force—which are supported by the allegations

of several Plaintiffs who allegedly witnessed the MPD officers’ conduct—Plaintiffs’

allegation that MSP officers (as opposed to the MPD officers present) deployed tear gas

and less-lethal munitions on May 31 is supported only “upon information and belief.” That

allegation, without more, is not sufficient to plausibly allege constitutional violations by


                                             20
          CASE 0:20-cv-01645-SRN-DTS Doc. 59 Filed 03/11/21 Page 21 of 25




the MSP officers. 4 Accordingly, the Court grants the State Defendants’ Motion to Dismiss

without prejudice.

       D.      Defendant Kroll’s Motion to Dismiss

       Finally, the Court turns to Defendant Kroll’s Motion to Dismiss. Plaintiffs allege

that Kroll used his position as the president of the Minneapolis Police Officers Federation

to “amplif[y]” his “supervisory role” and to become a de facto policymaker in the MPD.

(Am. Compl. ¶ 111.) It is alleged that Kroll used his position to influence MPD policies

and rank-and-file officers, shaping the unofficial customs that form the basis for Plaintiffs’

Monell claim against the City Defendants. Kroll argues that he is a private actor, and not

subject to liability under § 1983. Kroll also asserts that the First Amendment bars Plaintiffs’

claims.

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured

by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48 (1988). “[A] public employee acts under color of law when he ‘exercise[s]

power possessed by virtue of state law and made possible only because the wrongdoer is

clothed with the authority of state law.’” Johnson v. Phillips, 664 F.3d 232, 239–40 (8th

Cir. 2011) (quoting West, 487 U.S. at 49). To determine whether a public employee acts




       4
         Because the Court finds that the Amended Complaint does not plausibly allege
constitutional violations by the MSP officers, the Court need not consider the additional
issues raised in the State Defendants’ motion, such as whether Plaintiffs’ claims are barred
by the Eleventh Amendment and qualified immunity.


                                              21
       CASE 0:20-cv-01645-SRN-DTS Doc. 59 Filed 03/11/21 Page 22 of 25




under color of law, courts “look to see whether a sufficient nexus exists between the

official’s public position and the official’s harmful conduct.” Ramirez-Peyro v. Holder,

574 F.3d 893, 900 (8th Cir. 2009). This inquiry “is necessarily fact intensive.” Id. at 901.

       Plaintiffs assert that Kroll, a lieutenant in the MPD, remained an MPD employee

even after becoming president of the Federation. Thus, Kroll’s challenged conduct as

Federation president was carried out “under color of law” if a sufficient nexus exists

between Kroll’s employment as a police officer and his conduct as Federation president.

The Court finds that Plaintiffs have plausibly alleged such a nexus. Plaintiffs argue that

Kroll’s status as an MPD lieutenant made him eligible for his position in the Federation,

and that several provisions of the labor agreement between the Federation and the MPD

underscore the close ties between Kroll’s Federation position and the MPD. (See Mem. in

Opp’n to Kroll’s Mot. to Dismiss [Doc. No. 45], at 11.) In response, Kroll points to

provisions of the labor agreement that purportedly distance his Federation role from his

employment by the MPD. (See Kroll’s Reply Mem. [Doc. No. 48], at 3.) But the “nexus

inquiry is necessarily fact intensive,” Ramirez-Peyro, 574 F.3d at 901, and the Court

cannot, at this juncture, weigh all the evidence pertinent to whether Kroll’s conduct as

Federation president was sufficiently tied to his status as a public employee. Instead, the

Court finds that the facts alleged in the Amended Complaint support the conclusion that

Kroll acted under color of law when influencing MPD policies and customs, even when




                                             22
       CASE 0:20-cv-01645-SRN-DTS Doc. 59 Filed 03/11/21 Page 23 of 25




acting in his capacity as Federation president. Therefore, the Court finds that the Amended

Complaint states a claim under § 1983 against Kroll. 5

       Kroll also argues that labor unions and their officers cannot be state actors, and that

therefore his actions as Federation president are necessarily not under color of law. But

neither of the cases Kroll relies on endorsed the proposition that the president of a police

union is, in that capacity, always a private actor. For example, in Montgomery v. City of

Ardmore, the Tenth Circuit noted that “[l]abor unions such as the FOP are generally not

state actors,” and then proceeded to analyze the plaintiff’s § 1983 claim against the union

under the theory that the union conspired with the municipal defendant to violate the

plaintiff’s constitutional rights. 365 F.3d 926, 942 (10th Cir. 2004) (emphasis added). That

labor unions are generally not state actors does not entail that Kroll, himself a police officer,

cannot act under color of law while exercising union responsibilities.




       5
          Kroll contends that he did not have authority to set MPD policy, either as a
lieutenant or as Federation president, and therefore cannot be liable under § 1983. He cites
City of St. Louis v. Praprotnik, 485 U.S. 112 (1988), for the proposition that § 1983 liability
cannot be premised on “de facto” policymaking authority. It is true that the Praprotnik
Court rejected the “vague concept of ‘de facto final policymaking authority.’” Id. at 131.
The Court noted that, “[e]xcept perhaps as a step towards overruling Monell and adopting
the doctrine of respondeat superior, ad hoc searches for officials possessing such ‘de facto’
authority would serve primarily to foster needless unpredictability in the application
of § 1983.” Id. But the Praprotnik Court considered the concept of de facto policymaking
authority in the context of a claim that, under Monell, the defendant municipality was liable
for a constitutional violation caused by an official municipal policy. The Court’s holding
that a “de facto policymaker” cannot make “official municipal policy” so as to subject a
municipality to § 1983 liability for that policymaker’s decisions does not foreclose
Plaintiffs’ claim that Kroll is himself liable under § 1983 for his own conduct as an
“unofficial policymaker within the MPD.” (Am. Compl. ¶ 111.)


                                               23
       CASE 0:20-cv-01645-SRN-DTS Doc. 59 Filed 03/11/21 Page 24 of 25




       Nor does Magee v. Trustees of the Hamline University, on which Kroll heavily

relies, foreclose Plaintiffs’ theory that Kroll acted under color of law. 957 F. Supp. 2d 1047

(D. Minn. 2013), aff’d, 747 F.3d 532 (8th Cir. 2014). In Magee, this Court held that the

plaintiff did not plausibly allege that the president of the St. Paul police union acted under

color of law when he wrote an editorial about the plaintiff in a local newspaper and

attempted to get the plaintiff fired by Hamline University. Id. The Court did not hold that

the president of a police union cannot act under color of law. Rather, the Court reasoned

that the plaintiff did not plead facts indicating that the union president wrote the editorial

“in his role as a police officer, rather than as a private citizen with opinions about race

issues in policing and the criminal justice system.” Id. at 1056. Regarding the plaintiff’s

claim that the president attempted to get her fired, the Court reasoned that the plaintiff

failed to allege that the president used his position as a police officer to influence the

University, or that the president’s conduct “was made possible by, or undertaken in, his

position as a police officer.” Id. at 1056–57.

       By contrast, Plaintiffs claim that Kroll used his position in the Federation—which

he could not hold without being a police officer—to enhance his role in the MPD, and to

“actively sow[] discord between rank-and-file officers and the command structure as a

means of further amplifying his policy role.” (Am. Compl. ¶ 111.) Thus, unlike in Magee,

Plaintiffs do allege that Kroll used his position as a lieutenant, coupled with his power as

Federation president, to influence the MPD’s customs and policies. Because Kroll’s alleged

conduct is the product of his position within the MPD and his influence as Federation

president, Plaintiffs’ claims are distinct from the claims at issue in Magee.


                                             24
       CASE 0:20-cv-01645-SRN-DTS Doc. 59 Filed 03/11/21 Page 25 of 25




       Finally, Kroll argues that Plaintiffs’ claims are barred by the First Amendment. But

Plaintiffs do not seek to prohibit Kroll’s speech as Federation president. Rather, they claim

that Kroll, by his speech and conduct, promoted the use of excessive force against

protesters—including Plaintiffs—within the MPD, in violation of § 1983.

       Accordingly, the Court denies Kroll’s Motion to Dismiss.

III.   CONCLUSION

       Based on the submissions and the entire file and proceedings herein, IT IS

HEREBY ORDERED that:

          1. Defendant Robert Kroll’s Motion to Dismiss [Doc. No. 23] is DENIED;

          2. The State Defendants’ Motion to Dismiss [Doc. No. 29] is GRANTED, and

              Plaintiffs’ claims against the State Defendants are dismissed without

              prejudice; and

          3. The City Defendants’ Motion to Dismiss [Doc. No. 33] is GRANTED in

              part and DENIED in part, and Plaintiffs’ claims against Minneapolis Chief

              of Police Medaria Arradondo in his individual capacity are dismissed

              without prejudice.

IT IS SO ORDERED.




Dated: March 11, 2021                                s/Susan Richard Nelson
                                                     SUSAN RICHARD NELSON
                                                     United States District Judge




                                             25
